Citation Nr: 1824496	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-35 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for meniscal tear to the right knee with joint osteoarthritis, currently rated 10 percent.

2.  Entitlement to a higher initial rating for residuals of meniscal tear to the left knee, currently rated 10 percent prior to January 23, 2015, 20 percent from January 23, 2015, and 10 percent from February 22, 2018.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to March 1990.  He also had active duty for training (ACDUTRA) from January 1986 to June 1986.

These matters come before the Board of Veterans' Appeals (Board) from a September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO, inter alia, granted service connection for residuals of meniscal tear to the right knee and for residuals of meniscal tear to the left knee (both claimed as severe knee pains), and assigned each an initial 10 percent rating effective August 31, 2012 (the identified date of claim).  The Veteran timely appealed the initial ratings assigned for his service-connected right and left knee disabilities.

In his October 2014 substantive appeal (VA Form 9), the Veteran indicated that he wished to have a hearing before the Board in connection with the claims on appeal.  However, in a February 2015 correspondence, the Veteran indicated that he wanted to withdraw this hearing request.  Accordingly, the Veteran's hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2017).

During the pendency of the appeal, in a May 2015 rating decision, the RO awarded an increased 20 percent rating for the Veteran's service-connected left knee disability effective January 23, 2015.  In addition, in a March 2018 rating decision, the RO, inter alia, continued a 10 percent rating for the Veteran's service-connected right knee disability (recharacterized as meniscal tear to the right knee with joint osteoarthritis), and assigned a decreased 10 percent rating for the Veteran's service-connected left knee disability effective February 22, 2018.  These actions created staged ratings for the Veteran's service-connected left knee disability, as indicated on the title page.  With regard to the award of an increased rating, as that award did not constitute a complete grant of the benefit sought on appeal, the claim for a higher initial rating for the Veteran's service-connected left knee disability remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

The Board notes that the Veteran's representative has not had the opportunity to provide an Informal Hearing Presentation in support of the claims on appeal.  However, as the claims on appeal are being remanded below, the Veteran's representative will have an opportunity to submit additional argument on remand, and, therefore, the Veteran is not prejudiced by the Board proceeding with the claims in this regard, at this juncture.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

After the issuance of a May 2015 supplemental statement of the case (SSOC), wherein the RO last adjudicated the issues on appeal, and following certification of the appeal to the Board in July 2015, additional, pertinent evidence has been added to the record.  Specifically, the Veteran underwent a VA contracted knee conditions examination in February 2018, and the report of that examination has since been associated with the claims file.  In addition, updated VA treatment records, which include records concerning knee pain, were associated with the claims file around the same time.  However, this additional, pertinent evidence has not been considered by the AOJ in conjunction with the claims currently on appeal.  

VA regulations require the AOJ to furnish the Veteran and his representative a SSOC if the AOJ receives additional, pertinent evidence after a statement of the case (SOC) or the most recent SSOC has been issued and before the appeal is certified to the Board.  38 C.F.R. § 19.31 (2017).  Furthermore, any pertinent evidence submitted by a claimant or his or her representative after an appeal is certified to the Board must be referred to the AOJ, unless such evidence is accompanied by a waiver of consideration by the AOJ or the Board determines that the benefit(s) to which the evidence relates may be fully allowed on appeal without such referral.  38 C.F.R. § 20.1304(c) (2017); see Disabled American Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (holding that appellants are denied "one review on appeal to the Secretary" when the Board considers additional evidence without having to remand the case to the AOJ for initial consideration, and without having to obtain the appellant's waiver).  Significantly, The Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, § 501, Pub L. 112-154, 126 Stat. 1165 (Aug. 6, 2012), however, amended 38 U.S.C. § 7105 by adding new paragraph (e) and providing that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the claimant or his or her representative explicitly requests AOJ consideration.  See 38 U.S.C. § 7105(e); see also VA Fast Letter 14-02 (May 2, 2014).

Although in the instant case, the Veteran's substantive appeal (VA Form 9) with respect to the issues on appeal was filed in October 2014, the February 2017 VA contracted knee conditions examination report and the updated VA treatment records, mentioned above, were not submitted by the Veteran or his representative, but rather, they were generated by the VA.  Thus, the automatic waiver provision of 38 U.S.C. § 7105(e) does not apply in this case.  See 38 U.S.C. § 7105(e) (providing for initial review by the Board "if the claimant or the claimant's representative . . . submits evidence") (emphasis added).  Further, to the extent that the Veteran could waive AOJ consideration in the first instance of VA generated evidence such as the examination report and treatment records at issue, there is no such waiver here.  Under these circumstances, the Board therefore has no alternative but to remand the claims on appeal to the AOJ for consideration of the evidence, in the first instance, and for issuance of an SSOC reflecting such consideration.

Accordingly, the case is REMANDED for the following action:

1.  After considering any additional evidence received, to specifically include the February 2017 VA contracted knee conditions examination report and the updated VA treatment records, and undertaking any additional development deemed appropriate, readjudicate the issues on appeal.  

2.  If any benefit sought is not granted in full, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




